DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 7-12, drawn to a method of forming a membrane-electrode assembly; 
Group II, claim(s) 13, drawn to method of manufacturing an elementary fuel cell.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  Unity of Invention is lacking in the instant claims of Groups I and II; they fail to contribute over the prior art because the technical feature linking the groups is known in the prior art.   The technical feature linking Groups I and II is the group of steps a-d recited in Claim 7.  These steps are taught by Desie US PG Publication 2016/0172701.  Desie teaches a method for making a membrane-electrode assembly wherein an ion-exchanging membrane is held on a support film while a reinforcement is deposited thereon (coating an ionomer on intermediate support and laminating a dry porous support thereon, steps a-b, para 0057), ungluing the membrane from the support film (delaminating the composite membrane from the intermediate support, step f, para 0057), and depositing a chemical catalyst element on the first 
Therefore, the technical feature linking the inventions in Groups I and II does not constitute a special technical feature as defined under PCT Rule 13.2, as it does not define a contribution over the prior art.
Accordingly, the Groups are not so linked by the same or corresponding technical feature to form a single, general inventive concept.
3.	REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
4.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
	Applicant is reminded that upon cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CRF 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
During a telephone conversation with Stephanie DelPonte on 3/4/2021, a provisional election was made with traverse to prosecute the invention of Group I, claims 7-12.  Affirmation of this election must 13 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Priority
5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
6.	Information disclosure statements (IDS), submitted June 12, 2019, April 22, 2020, and March 8, 2021 have been received and considered by the examiner. 
Claim Interpretation
7.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
8.	The Office notes that the lettering of steps a-d in Claim 7 does not impart specific ordering of the steps since the language of the preamble is open, i.e. the method “comprises” the steps a-d, and the claim lacks any other language that would give weight to the sequence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 7, 9, and 10 are rejected under 35 U.S.C. 103 as being obvious over Desie US PG Publication 2016/0172701.
Regarding Claims 7 and 9, Desie discloses a method for manufacturing a membrane-electrode assembly for a fuel cell, the method comprising the steps of a) depositing a reinforcement (dry porous support) on a first face of an ion-exchanging membrane (first layer of ionomer), the membrane being held on a support film (intermediate support, such as polyamide film which is a plastic, meeting Claim 9), since ionomer is first coated on the intermediate support and dry porous support is laminated thereon (steps a-b, para 0057), step b) including ungluing the membrane from rearrangement of parts, or steps, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claim 10, Desie does not specifically disclose that the support film is made of polyethylene terephthalate.  However, Desie discloses an additional support film used to co-wind a composite membrane for extra support, said additional support film being formed of PET (polyethylene terephthalate) (see e.g. para 0069).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the support film of Desie from polyethylene terephthalate since Desie teaches the use of the same material in an additional support film, and the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
6.	Claims 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Desie US PG Publication 2016/0172701, as applied to Claim 7, and further in view of Wakabayashi US PG Publication 2009/0208805.
Regarding Claims 8 and 11, Desie discloses the claimed method as described in the rejection of Claim 7, which is incorporated herein in its entirety.  Desie fails to specifically disclose what material comprises the catalyst mixture or how it is applied to the membrane.  However, in the same field of endeavor of forming membrane electrode assemblies for fuel cells, Wakabayashi discloses a method of forming a catalyst layer on a membrane wherein a catalyst ink is applied by screenprinting, and the catalyst ink comprises platinum, water, and solvents (e.g. ethanol) (see at least paras 0152-0158, 0174-0176).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to apply by screenprinting the catalyst of Desie in the form of catalyst ink comprising platinum, water, and solvents (e.g. ethanol) because Wakabayashi teaches these features form a successful membrane electrode assembly configuration in an analogous application and the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Regarding Claim 12, Desie fails to specifically disclose that seals are present on the reinforcements.  However, Wakabayashi discloses that the reinforcements 14/16 have seals which sandwich outer edge portions of the membrane electrode assembly  to form the stacking of the membrane electrode assembly and end plates (see e.g. Fig 14 and para 0165).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form seals on the reinforcements of Desie because Wakabayashi teaches that KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

7.	Claims 7-13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-16 of copending Application No. 16/468,888.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The combination of copending claims 9-17 read on currently pending claims 7-13.  The steps of the independent Claim 7 (instant) and Claim 9 (co-pending) are listed in different orders, i.e.  the copending case has catalyst deposited on a supported membrane, ungluing the membrane from the support, inserting the membrane between two supports and then depositing catalyst on the second face of the membrane, and in the instant case, one reinforcement is deposited on the supported membrane, the membrane is unglued from the support, a second reinforcement is applied to the membrane (the membrane is now inserted between the reinforcements), and a chemical catalyst is applied to the two faces of the membrane,  However, these steps would not provide a substantively different product, and so are seen as obvious variants and so the two methods are not patentably distinct.  According to the MPEP, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04 IV section C).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729